Title: Thomas Jefferson to Lewis D. Belair, 9 December 1818
From: Jefferson, Thomas
To: Belair, Lewis Descoins


          
            
              Sir
              Monticello.
Dec. 9. 18.
            
            Your letter of Nov. 26. is recieved and enables me to ascertain the amount of the cost of the books I have recd and those I wish now to be forwarded, and I accordingly inclose you 90. Dollars in bills of the bank of the US. in Philadelphia. I shall subjoin the list of the books, and the prices as I read them in your several letters. you will observe that I desire a 2d copy of Planche’s Greek Dictionary and also a 2d copy of Lalande’s stereotype edn of his Logarithms. this last, being small, I will pray you to inclose it by the 1st mail. the Dictionnaire Bibliographique may also come by mail, observing the precautions of my letter of Nov. 23. all the rest should be securely packed in a good box and sent to Richmond addressed to me to the care of Capt Bernard Peyton of that place, who will pay freight & charges & forward them to me. the risks of the mail will make an acknolegement of the rect of the contents of this letter acceptable. I salute you with esteem & respect.
            
              Th: Jefferson
            
          
          
            
              
                
                
                
                D 
                
                
                
                
                
              
              
                these are recd
                [
                Planche. Dict. Gr. & Fr.
                6.
                25
                   
                a 2d copy of Planche’s Dict.
                6.
                25
              
              
                Lalande. Logarithmes. Stereot.
                .
                08½
                
                a 2d copy of Lalande’s Logarith.
                .
                08½
              
              
                Correspondce de Cortés
                1.
                12½
                
                Pline le jeune Lat. Fr.
                2.
                87½
              
              
                		
                	
                DuCange Glossarium
                20.
                
                
                Dict. Bibliographique
                13.
                50
              
              
                
                
                Cabanis Catarrhe
                .
                08½
                
                Denys d’Halicarnasse
                10.
                
              
              
                
                
                Salluste de La Malle
                2.
                25
                
                Epictetus Gr. Ital.
                5.
                87½
              
              
                
                
                Suetone Lat. Fr.
                7.
                50
                
                Geometrie de Le Gendre
                2.
                25
              
              
                
                
                Henri IV. de Prefixe
                .
                08½
                
                Algebre d’Euler
                4.
                25
              
              
                
                
                Appien. guerres civiles
                7.
                
                
                   brought forward
                44.
                38
              
              
                
                
                
                44.
                38
                
                
                89.
                46½
              
            
          
        